DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application was filed on September 28, 2018 and is a 371 of PCT/US2017/024530 filed March 28, 2017, which claims benefit to US Provisional Application No. 62/314,909. The claims are entitled to the March 28, 2017 priority date.

Restriction
	Applicant’s election of claims 111-129 and 132-147, without traverse, dated April 5, 2021 has been acknowledged. 
	Applicant has requested rejoinder of the nonelected methods. In the event the claims are allowable, claims requiring all the limitations of allowable products will be considered for rejoinder.

Status of the Claims
	Claims 111-149 are pending. Claims 130-131 and 148-149 have been withdrawn as drawn to non-elected subject matter. Claims 111-129 and 132-147 are examined.

Drawings
	The drawings are acceptable.

Claim Objections
Claims 113-115, 117, 122, 123 and 125 are objected to because of the following informalities: 
Claim 113 includes the phrase “sequences not identical” where Applicant may have intended to use the phrase “sequences are not identical”.
Appropriate correction is required.
Claim 114, 115, 117, 122, 123 and 125 includes the word “comprise” where Applicant may have intended to use “comprises”.
Appropriate correction is required.

Claim Rejections – 35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 111-129 and 132-147 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claims 111-118 and 132-138 the phrase “each” renders the claim indefinite because it is unclear what each is referring to. The claim could be referring to each oligonucleotide complex, or each spatially discrete region, or something else. 
Regarding claims 112, 120, 136 and 142 the phrase “sequences are identical” is confusing. It is unclear what the sequences are identical to. Are the sequences identical to each other? Are they identical across the different regions or are they identical within a region? 
Regarding claims 113, 121, 137 and 143 the phrase “sequences are not identical” is confusing. It is unclear what the sequences are not identical to. Are the sequences not identical to each other? Are they not identical across the different regions or are they not identical within a region?
Regarding claim 125, the phrase “at least one member of said third oligonucleotides each comprise” is unclear. At least one member could be construed to be one member which is inconsistent with the term each. 
Regarding claims 129 and 147, the phrase “said fluid solution” lacks antecedent basis as the claims earlier refer to a fluid but not a fluid solution.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 111-113 and 118 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0027352 to Hooper et al. (hereinafter “Hooper”).
Regarding claim 111, Hooper teaches a multiple site reaction apparatus with a wall portion (surface) (Hooper para. [0104], Figs. 8, 9) with a plurality of oligonucleotide complexes (S1, S2, Sn) in three reaction regions 112, 114, 116 (spatially discrete regions) (Hooper para. [0096], Fig. 8). Hooper teaches covalently attached to each wall portion is a unique capture nucleic acid, such as oligonucleotide 124 (S1) (first oligonucleotide, first DNA sequence) attached to wall portion 118 (Hooper paras. [0096], [0104]) (the reagents are non-releasably bound to the reaction region wall portions, e.g. covalently (irreversibly linked), e.g. immobilized nucleic acid primers used in a DNA sequence reaction (Hooper para. [0094]), Hooper teaches ester linkages (linking moiety) (Hooper para. [0092]). Hooper teaches reagent 126 (P1) (second oligonucleotide) has a capture portion 126a (second DNA sequence) that is complementary in base sequence to the capture nucleic acid, and a reaction portion 126b (third DNA sequence) which is effective to participate in the solution-phase 
Regarding claim 112, Hooper teaches covalently attached to each wall portion is a site-specific capture nucleic acid (i.e. S1, S2 and Sn) (Hooper para. [0096], Fig. 8) (each site-specific capture nucleic acid is unique to each reaction region 118, 120, 122). Hooper teaches S1 attached to wall portion 118, thus all S1 within wall portion 118 are identical. S2 attached to (separate) wall portion 120, thus all S2 within wall portion 120 are identical.
Regarding claim 113, Hooper teaches the capture nucleic acids in the different regions (118, 120, 122) differ from one another in sequence by at least one, and preferably two or more bases (Hooper para. [0096], Fig. 8). Thus, S1 is different from S2.
Regarding claim 118, Hooper teaches capture nucleic acid/primer pair, (probe 7/primers 15, 16 and probe 12/primers 13, 14) were prepared (Hooper para. [0217]). Capture nucleic acid (first oligonucleotide) represented by SEQ ID 7 is 42 nucleotides long (Hooper para [0220]) and is thus within the claimed range of about 5 to about 120 nucleotides. Primer pair 15, 16 (second oligonucleotides) represented by SEQ ID 15 .

Claim(s) 132 and 134-135 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,630,809 to Kleinbaum et al. (hereinafter “Kleinbaum”).
Regarding claim 132, Kleinbaum teaches separate solid supports (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches an oligonucleotide complex comprising stretches of oligonucleotides represented by individual sections (A, B, etc) (Kleinbaum col. 2, ll. 64-67, Fig. 1A). Kleinbaum teaches a strand (a first oligonucleotide) comprising A’ and X’ regions (first DNA sequence (X’)) bound to the (first) solid support via the A’ region (Kleinbaum Fig. 1B). Kleinbaum teaches A’-X’ is bound to a solid support (Kleinbaum col. 4, ll. 14-15, 48-50, Figs. 1A-1B showing chemical bonding that is not reversible when bound to a solid support, e.g. X-A remains bound to the support while the X region is displaced into the solution (Kleinbaum col. 4, ll. 26-30)). Kleinbaum teaches second strand (a second oligonucleotide) denoted by Y-B-X (second and third DNA sequences (X and B/Y)) (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches X’ and X are complementary (first and second DNA sequences) (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches a third strand (a third oligonucleotide) comprising B’ and Y’ regions (fourth DNA sequence (Y’) bound to the (second) solid support via the B’ 
Regarding claims 134 and 135, Kleinbaum teaches the translator structure (X (first DNA sequence) and X’ (second DNA sequence)) has a quencher on one strand and a fluorophore on the other (Kleinbaum col. 9, ll. 50-51, Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 114-117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. US 2003/0027352 (hereinafter “Hooper”) in view of US 8,630,809 to Kleinbaum (hereinafter “Kleinbaum”).
Hooper teaches a multiple site reaction apparatus with a wall portion (surface) (Hooper para. [0104], Figs. 8, 9) with a plurality of oligonucleotide complexes (S1, S2, Sn) in three reaction regions 112, 114, 116 (spatially discrete regions) (Hooper para. [0096], Fig. 8). Hooper teaches covalently attached to each wall portion is a unique capture nucleic acid, such as oligonucleotide 124 (S1) (first oligonucleotide, first DNA sequence) attached to wall portion 118 (Hooper paras. [0096], [0104]) (the reagents are non-releasably bound to the reaction region wall portions, e.g. covalently (irreversibly linked), e.g. immobilized nucleic acid primers used in a DNA sequence reaction (Hooper para. [0094]), Hooper teaches ester linkages (linking moiety) (Hooper para. [0092]). Hooper teaches reagent 126 (P1) (second oligonucleotide) has a capture portion 126a (second DNA sequence) that is complementary in base sequence to the capture nucleic acid, and a reaction portion 126b (third DNA sequence) which is effective to participate in the solution-phase reaction in the reaction region (Hooper para. [0096]). The reagents (P1, P2, P3) hybridize to the capture nucleic acids (S1, S2, S3), respectively (Hooper para [0096]) and are thus not irreversibly linked. Hooper teaches two different sequence immobilized capture probes (Fig. 10A, 178 and 179 in region 172). Hooper teaches the upstream primer 184 includes a detectable electrophoretic tag (Hooper para. [0012], Fig. 10A). Hooper teaches the site-specific primers and their detectable tags are indicated in Figure 10A. The primers that are not indicated are primers that do not have an electrophoretic tag.
Hooper does not teach wherein at least one member of said first oligonucleotides comprise a fluorescent moiety. Hooper does not teach wherein a least one member of said second nucleotide comprise a fluorescence quencher moiety. Hooper does not teach wherein each of said spatially discrete regions further comprises a third oligonucleotide comprising a fourth DNA sequence and a fifth DNA sequence, wherein the fourth DNA sequence is complementary to the third DNA sequences. Hooper does not teach where in at least one member of said third oligonucleotides comprise a fluorescence quencher moiety.
However, Kleinbaum teaches the translator structure (X (first DNA sequence) and X’ (second DNA sequence)) has a quencher on one strand (X) and a fluorophore on the other (X’) (Kleinbaum col. 9, ll. 50-51, Fig. 8) (claims 114 and 115). Kleinbaum teaches a second strand (a third oligonucleotide) comprising B’ and Y’ regions (fourth DNA sequence (Y’) bound to the (second) solid support via the B’ region (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches the fourth sequence (Y’) is complementary to third DNA sequence (Y) (Kleinbaum col. 4, ll. 33-47, Fig. 1B) (claim 116). Kleinbaum teaches the translator structure (X (first DNA sequence) and X’ (second DNA sequence)) has a quencher on one strand (X) and a fluorophore on the other (X’) (Kleinbaum col. 9, ll. 50-51, Fig. 8). Kleinbaum teaches Translator 2 contains a B’ region bound to the solid support (Kleinbaum col. 4, ll. 33-47). The Translator 2 structure has a fluorophore on the strand B’ attached to the solid substrate just as the Translator 1 structure has a fluorophore on the strand X’ attached to the solid substrate (claim 117). 
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper to include the fluorescently labeled nucleotides of the Kleinbaum device in order to detect and analyze captured nucleic acid sequences. The fluorescent tags taught by Kleinbaum can be used to detect and track interactions between proteins. The apparatus of Hooper can be used to perform multiple reactions (interactions) simultaneously. It would have been obvious to incorporate the fluorescent tagging system of Kleinbaum to track the multiple interactions of Hooper, in order to identify the multiple interactions occurring simultaneously, as taught by Hooper. It would have been further obvious to include the oligonucleotide complementarity of Kleinbaum because a skilled artisan would have been motivated to extend the primer until the growing chain reaches the site-specific mutation (Hooper para [0114]). A person of ordinary skill in the art at the time of the effective filing date would have been motivated to use the elongated strands of Kleinbaum in the simultaneous PCR method of Hooper and Lee. The system of Kleinbaum includes continued elongation of strands of DNA (Kleinbaum col. 5, ll. 57-65). Hooper teaches detecting mutations in target DNA, such as SNPs, wherein the oligonucleotide reagents includes a primer which is designed to bind to the target DNA upstream of the site of the mutation, whose binding to the target site is determined by the presence or absence of a potential mutation (Hooper para. [0112]). It would have been obvious to study mutations on strands of various lengths. It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper and Lee to include the fluorescently labeled nucleotides of the Kleinbaum device in order to detect and analyze captured nucleic acid sequences.

Claims 119-121 and 126-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. US 2003/0027352 (hereinafter “Hooper”) in view of Lee et al. US 2006/0216725 (hereinafter “Lee”).
Regarding claim 119, Hooper teaches a plurality of oligonucleotide complexes (S1, S2, Sn) in three reaction regions 112, 114, 116 (Hooper para. [0096], Fig. 8) (spatially discrete regions). Hooper teaches a discrete region 118 having a top surface/region (first surface) and a bottom surface/region (second surface) that face each other (Hooper, Fig. 8). Hooper teaches covalently attached to each wall portion is a unique capture nucleic acid, such as oligonucleotide 124 (S1) (first oligonucleotide, first DNA sequence) attached to wall portion 118 (Hooper paras. [0096], [0104]) (the reagents are non-releasably bound to the reaction region wall portions, e.g. covalently (irreversibly linked), e.g. immobilized nucleic acid primers used in a DNA sequence reaction (para. [0094]), Hooper teaches ester linkages (linking moiety) (Hooper para. [0092]). Hooper teaches reagent 126 (P1) (second oligonucleotide) has a capture portion 126a (second DNA sequence) that is complementary in base sequence to the capture nucleic acid, and a reaction portion 126b (third DNA sequence) which is effective to participate in the solution-phase reaction in the reaction region (Hooper para. [0096]). The reagents (P1, P2, P3) hybridize to the capture nucleic acids (S1, S2, S3), respectively (Hooper para [0096]) and are thus not irreversibly linked. Hooper teaches two different sequence immobilized capture probes (Fig. 10A, 178 and 179 in region 172). Hooper teaches the upstream primer 184 includes a detectable electrophoretic tag (Hooper para. [0012], Fig. 10A). Hooper teaches the site-specific primers and their detectable tags are indicated in Figure 10A. The primers that are not indicated are primers that do not have an electrophoretic tag. Hooper teaches the channel (reaction area) with width and depth dimensions between 20-800 microns (Hooper para. [0011]). (claim 127).
Regarding claim 120, Hooper teaches covalently attached to each wall portion is a site-specific capture nucleic acid (i.e. S1, S2 and Sn) (Hooper para. [0096], Fig. 8) (each site-specific capture nucleic acid is unique to each reaction region 118, 120, 122).
Regarding claim 121, Hooper teaches the capture nucleic acids in the different regions (118, 120, 122) preferably differ from one another in sequence by at least one, and preferably two or more bases (Hooper para. [0096], Fig. 8).
Regarding claim 126, Hooper teaches capture nucleic acid/primer pair, (probe 7/primers 15, 16 and probe 12/primers 13, 14) were prepared (Hooper para. [0217]). Capture nucleic acid (first oligonucleotide) represented by SEQ ID 7 is 42 nucleotides long (Hooper para [0220]) and is thus within the claimed range of about 5 to about 120 nucleotides. Primer pair 15, 16 (second oligonucleotides) represented by SEQ ID 15 and SEQ ID 16 are 48 and 46 nucleotides long (Hooper para [0220]) and are thus within the claimed range of about 5 to about 120 nucleotides. Hooper, therefore, discloses first and second oligonucleotides each having a length from about 5 to about 120 nucleotides.
Regarding claim 129, Hooper teaches the bulk phase medium added to the channel includes, the DNA sample material, a polymerase (e.g. Taq polymerase), all four deoxynucleotide triphosphates and suitable salt and buffer (Hooper para. [0103]).
Hooper does not teach a first material contacting the first and second surfaces and forming an outer boundary of said reaction chamber, and a second material contacting the first and second surfaces and forming an inner boundary of said chamber. 
However, Lee teaches a substrate, a high-temperature sidewall and a low-temperature sidewall facing the high-temperature sidewall (Lee para [0053]). The high-temperature sidewall may be heated (Lee para. [0059]) with a thin film heater made of a material (first material) selected from a group consisting of platinum, polysilicon, and tantal aluminum installed on the inside of the sidewall (Lee para. [0060]), forming an outer boundary of said reaction chamber. The reaction chamber may be made of a material (second material) selected from the group consisting of glass, quartz, silicon, plastic, polymer, ceramic, and metal (Lee para. [0065]) thus forming the inner boundary of said reaction chamber.
Regarding claim 128, Lee teaches an apparatus with a high-temperature sidewall erected on the substrate; a low-temperature sidewall erected on the substrate facing the high-temperature sidewall; and a reaction chamber consisting of the substrate, the high-temperature sidewall and the low-temperature sidewall (Lee para. [0017]). Lee teaches the high-temperature sidewall may be heated to a constant temperature of 92-97 degrees C., preferably 95 degrees C. (Lee para. [0023]). Lee teaches the low-temperature sidewall may be cooled by a cooler to a constant temperature of 44-56 degrees C., preferably 50 degrees C. (Lee para. [0025]).
It would have been obvious for a person of ordinary skill before the effective filing date of the instant application to modify the reaction chamber of Hooper to include the elements of the reaction chamber of Lee. Hooper teaches a discrete region 118 having a top surface/region (first surface) and a bottom surface/region (second surface) that face each other (Hooper, Fig. 8). Lee teaches a first and second material contacting the first and second surfaces forming an outer and inner boundary of said reaction chamber (see above). Incorporating the materials of Lee into the Hooper reaction chamber provides for a chamber with first surface (top surface/region of discrete reaction region  118) and a second surface (bottom surface/region of discrete reaction region 118), a first material (thin film heater) and a second material (reaction chamber material) forming an inner and outer boundary (reaction chamber), which allows the reaction chamber to include the Marangoni convection design of Lee in order to accomplish PCR amplification. The reaction chamber of Hooper and Lee includes a reaction chamber where a sample is contained. The sample is repetitively thermal-circulated between the high-temperature sidewall and the low-temperature sidewall using Marangoni convection (Lee, Abstract). It would have been obvious to include the Marangoni convection design of Lee in order to accomplish PCR amplification. Lee found that a PCR amplifier using Marangoni convection can provide many advantages because the PCR amplification can be automatically obtained by a surface tension flow generated by a temperature difference in the interface between the fluid and air when both the sidewalls of the chamber are kept in constant temperatures (Lee para. [0012]). Lee teaches the improvement over conventional PCR apparatuses, which heat and cool the chamber containing a DNA buffer solution in a cyclic manner to amplify a fragment of a DNA molecule (Lee para. [0011]). Lee teaches it is difficult to control temperatures, there is a high power consumption, and it takes a long time to accomplish the amplification (Lee para. [0011]). Hooper teaches using PCR to produce the amplicon product. It would have been obvious to modify the reaction chamber of Hooper to include the materials and convection method of lee in order to provide for operations in an efficient and economical matter (Hooper para. [0005]).
Thus, the claimed invention was prima facie obvious.
	

Claims 122-125 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. US 2003/0027352 (hereinafter “Hooper”) in view of Lee et al. US 2006/0216725 (hereinafter “Lee”), further in view of US 8,630,809 to Kleinbaum et al. (hereinafter “Kleinbaum”). 
Hooper and Lee teach all of the limitations of claim 119 as discussed above.
Hooper and Lee also do not teach wherein at least one member of said first oligonucleotides comprise a fluorescent moiety. Hooper does not teach wherein at least one member of said second oligonucleotides comprise a fluorescence quencher moiety. Hooper does not teach wherein each of said spatially discrete regions further comprises a third oligonucleotide comprising a fourth DNA sequence and a fifth DNA sequence, wherein the fourth DNA sequence is complementary to the third DNA sequence. Hooper does not teach wherein at least one member of said third oligonucleotides each comprise a fluorescence quencher moiety. 
However, Kleinbaum teaches the translator structure (X (first DNA sequence) and X’ (second DNA sequence)) has a quencher on the X’ strand and a fluorophore on the X strand bound to the solid support (Kleinbaum col. 9, ll. 50-51, Fig. 8) (claims 122 and 123). Kleinbaum teaches a third strand (a third oligonucleotide) comprising B’ and Y’ regions (fourth DNA sequence (Y’) bound to the (second) solid support via the B’ region (fifth DNA sequence) (Kleinbaum col. 4, ll. 33-47, Fig. 1B)). Kleinbaum teaches the fourth sequence (Y’) is complementary to third DNA sequence (Y) (Kleinbaum col. 4, ll. 33-47, Fig. 1B) (claim 124). Kleinbaum teaches Translator 2 contains a B’ region bound to the solid support (Kleinbaum col. 4, ll. 33-47). The Translator 2 structure has a fluorophore on the strand B’ attached to the solid substrate just as the Translator 1 structure has a fluorophore on the strand X’ attached to the solid substrate (claim 125).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper in view of Lee to include the fluorescently labeled nucleotides of the Kleinbaum device in order to detect and analyze captured nucleic acid sequences. The fluorescent tags taught by Kleinbaum can be used to detect and track interactions between proteins. The apparatus of Hooper in view of Lee can be used to perform multiple reactions (interactions) simultaneously. It would have been obvious to incorporate the fluorescent tagging system of Kleinbaum to track the multiple interactions of Hooper, in order to identify the multiple interactions occurring simultaneously. It would have been further obvious to include the oligonucleotide complementarity of Kleinbaum because a skilled artisan would have been motivated to extend the primer until the growing chain reaches the site-specific mutation (Hooper para [0114]). A person of ordinary skill in the art at the time of the effective filing date would have been motivated to use the elongated strands of Kleinbaum in the simultaneous PCR method of Hooper and Lee. The system of Kleinbaum includes continued elongation of strands of DNA (Kleinbaum col. 5, ll. 57-65). Hooper teaches detecting mutations in target DNA, such as SNPs, wherein the oligonucleotide reagents includes a primer which is designed to bind to the target DNA upstream of the site of the mutation, whose binding to the target site is determined by the presence or absence of a potential mutation (Hooper para. [0112]). It would have been obvious to study mutations on strands of various lengths. It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper and Lee to include the fluorescently labeled nucleotides of the Kleinbaum device in order to detect and analyze captured nucleic acid sequences.
In addition, Hooper and Lee do not teach wherein the fourth DNA sequence is complementary to the second DNA sequence, the third DNA sequence, or a combination of at least six contiguous nucleotides of the second DNA sequence and six contiguous nucleotides of the third DNA sequence. Hooper and Lee do not teach wherein at least one member of said first oligonucleotides or at least one member of said second oligonucleotides comprises a fluorescent moiety. Hooper and Lee do not teach wherein at least one member of said first oligonucleotides or at least one member of said second oligonucleotides comprises a fluorescence quencher moiety.
However, Kleinbaum teaches a third strand (a third oligonucleotide) comprising B’ and Y’ regions (fourth DNA sequence (Y’) bound to the (second) solid support via the B’ region (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches the fourth sequence (Y’) is complementary to third DNA sequence (Y) (Kleinbaum col. 4, ll. 33-47, Fig. 1B) (claim 139). Kleinbaum teaches the translator structure (X (first DNA sequence) and X’ (second DNA sequence)) has a quencher on one strand and a fluorophore on the other (Kleinbaum col. 9, ll. 50-51, Fig. 8) (claims 140 and 141).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper and Lee to include the oligonucleotide complementarity of Kleinbaum because a skilled artisan would have been motivated to extend the primer until the growing chain reaches the site-specific mutation (Hooper para [0114]). A person of ordinary skill in the art at the time of the effective filing date would have been motivated to use the elongated strands of Kleinbaum in the simultaneous PCR method of Hooper and Lee. The system of Kleinbaum includes continued elongation of strands of DNA (Kleinbaum col. 5, ll. 57-65). Hooper teaches detecting mutations in target DNA, such as SNPs, wherein the oligonucleotide reagents includes a primer which is designed to bind to the target DNA upstream of the site of the mutation, whose binding to the target site is determined by the presence or absence of a potential mutation (Hooper para. [0112]). It would have been obvious to study mutations on strands of various lengths. It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper and Lee to include the fluorescently labeled nucleotides of the Kleinbaum device in order to detect and analyze captured nucleic acid sequences.

Claims 139-147  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. US 2003/0027352 (hereinafter “Hooper”) in view of Lee et al. US 2006/0216725 (hereinafter “Lee”), further in view of US 8,630,809 to Kleinbaum et al. (hereinafter “Kleinbaum”). 
Hooper teaches a plurality of oligonucleotide complexes (S1, S2, Sn) in three reaction regions 112, 114, 116 (Hooper para. [0096], Fig. 8) (spatially discrete regions). Hooper teaches a discrete region 118 having a top surface/region (first surface) and a bottom surface/region (second surface) that face each other (Hooper, Fig. 8). Hooper teaches covalently attached to each wall portion is a unique capture nucleic acid, such as oligonucleotide 124 (S1) (first oligonucleotide, first DNA sequence) attached to wall portion 118 (Hooper paras. [0096], [0104]) (the reagents are non-releasably bound to the reaction region wall portions, e.g. covalently (irreversibly linked), e.g. immobilized nucleic acid primers used in a DNA sequence reaction (para. [0094]), Hooper teaches ester linkages (linking moiety) (Hooper para. [0092]). Hooper teaches reagent 126 (P1) (second oligonucleotide) has a capture portion 126a (second DNA sequence) that is complementary in base sequence to the capture nucleic acid, and a reaction portion 126b (third DNA sequence) which is effective to participate in the solution-phase reaction in the reaction region (Hooper para. [0096]). The reagents (P1, P2, P3) hybridize to the capture nucleic acids (S1, S2, S3), respectively (Hooper para [0096]) and are thus not irreversibly linked. Hooper teaches two different sequence immobilized capture probes (Fig. 10A, 178 and 179 in region 172). Hooper teaches the upstream primer 184 includes a detectable electrophoretic tag (Hooper para. [0012], Fig. 10A). Hooper teaches the site-specific primers and their detectable tags are indicated in Figure 10A. The primers that are not indicated are primers that do not have an electrophoretic tag. Hooper teaches the channel (reaction area) with width and depth dimensions between 20-800 microns (Hooper para. [0011]).
Regarding claim 142, Hooper teaches (each site-specific capture nucleic acid is unique to each reaction region 118, 120, 122). 
Regarding claim 143, Hooper teaches the capture nucleic acids in the different regions preferably differ from one another in sequence by at least one, and preferably two or more bases (Hooper para. [0096]). Hooper teaches the capture nucleic acids in the different regions (118, 120, 122) preferably differ from one another in sequence by at least one, and preferably two or more bases (Hooper para. [0096], Fig. 8). Hooper teaches covalently attached to each wall portion is a site-specific capture nucleic acid (i.e. S1, S2 and Sn) (Hooper para. [0096], Fig. 8) (each site-specific capture nucleic acid is unique to each reaction region 118, 120, 122).
Regarding claim 144, Hooper teaches capture nucleic acid/primer pair, (probe 7/primers 15, 16 and probe 12/primers 13, 14) were prepared (Hooper para. [0217]). Capture nucleic acid (first oligonucleotide) represented by SEQ ID 7 is 42 nucleotides long (Hooper para [0220]) and is thus within the claimed range of about 5 to about 120 nucleotides. Primer pair 15, 16 (second oligonucleotides) represented by SEQ ID 15 and SEQ ID 16 are 48 and 46 nucleotides long (Hooper para [0220]) and are thus within the claimed range of about 5 to about 120 nucleotides. Primer pair 13, 14 (fourth oligonucleotides) are 50 and 48 nucleotides long (Hooper para [0220]) and are thus within the claimed range of about 5 to about 120 nucleotides long. Hooper, therefore, discloses first, second, third and fourth oligonucleotides each having a length from about 5 to about 120 nucleotides.	Hooper teaches the bulk phase medium added to the channel includes, the DNA sample material, a polymerase (e.g. Taq polymerase), all four deoxynucleotide triphosphates and suitable salt and buffer (Hooper para. [0103]).
Regarding claim 147, Hooper teaches the bulk phase medium added to the channel includes, the DNA sample material, a polymerase (e.g. Taq polymerase), all four deoxynucleotide triphosphates and suitable salt and buffer (Hooper para. [0103]).
Hooper does not teach a first material contacting the first and second surfaces and forming an outer boundary of said reaction chamber, and a second material contacting the first and second surfaces and forming an inner boundary of said chamber. 
However, Lee teaches a substrate, a high-temperature sidewall and a low-temperature sidewall facing the high-temperature sidewall (Lee para [0053]). The high-temperature sidewall may be heated (Lee para. [0059]) with a thin film heater made of a material (first material) selected from a group consisting of platinum, polysilicon, and tantal aluminum installed on the inside of the sidewall (Lee para. [0060]), forming an outer boundary of said reaction chamber. The reaction chamber may be made of a material (second material) selected from the group consisting of glass, quartz, silicon, plastic, polymer, ceramic, and metal (Lee para. [0065]) thus forming the inner boundary of said reaction chamber.
Regarding claim 145, Lee teaches an elliptical channel (Lee para. [0010], Fig. 5). Hooper teaches the channel (reaction area) with width and depth dimensions between 20-800 microns (Hooper para. [0011]).
Regarding claim 146, Lee teaches an apparatus with a high-temperature sidewall erected on the substrate; a low-temperature sidewall erected on the substrate facing the high-temperature sidewall; and a reaction chamber consisting of the substrate, the high-temperature sidewall and the low-temperature sidewall (Lee para. [0017]). Lee teaches the high-temperature sidewall may be heated to a constant temperature of 92-97 degrees C., preferably 95 degrees C. (Lee para. [0023]). Lee teaches the low-temperature sidewall may be cooled by a cooler to a constant temperature of 44-56 degrees C., preferably 50 degrees C. (Lee para. [0025]).
It would have been obvious for a person of ordinary skill before the effective filing date of the instant application to modify the reaction chamber of Hooper to include the elements of the reaction chamber of Lee. Hooper teaches a discrete region 118 having a top surface/region (first surface) and a bottom surface/region (second surface) that face each other (Hooper, Fig. 8). Lee teaches a first and second material contacting the first and second surfaces forming an outer and inner boundary of said reaction chamber (see above). Incorporating the materials of Lee into the Hooper reaction chamber provides for a chamber with first surface (top surface/region of discrete reaction region  118) and a second surface (bottom surface/region of discrete reaction region 118), a first material (thin film heater) and a second material (reaction chamber material) forming an inner and outer boundary (reaction chamber), which allows the reaction chamber to include the Marangoni convection design of Lee in order to accomplish PCR amplification. The reaction chamber of Hooper and Lee includes a reaction chamber where a sample is contained. The sample is repetitively thermal-circulated between the high-temperature sidewall and the low-temperature sidewall using Marangoni convection (Lee, Abstract). It would have been obvious to include the Marangoni convection design of Lee in order to accomplish PCR amplification. Lee found that a PCR amplifier using Marangoni convection can provide many advantages because the PCR amplification can be automatically obtained by a surface tension flow generated by a temperature difference in the interface between the fluid and air when both the sidewalls of the chamber are kept in constant temperatures (Lee para. [0012]). Lee teaches the improvement over conventional PCR apparatuses, which heat and cool the chamber containing a DNA buffer solution in a cyclic manner to amplify a fragment of a DNA molecule (Lee para. [0011]). Lee teaches it is difficult to control temperatures, there is a high power consumption, and it takes a long time to accomplish the amplification (Lee para. [0011]). Hooper teaches using PCR to produce the amplicon product. It would have been obvious to modify the reaction chamber of Hooper to include the materials and convection method of lee in order to provide for operations in an efficient and economical matter (Hooper para. [0005]).
In addition, Hooper and Lee also do not teach wherein at least one member of said first oligonucleotides comprise a fluorescent moiety. Hooper in view of Lee does not teach wherein at least one member of said third oligonucleotides each comprise a fluorescence quencher moiety. 
Hooper in view of Lee also does not teach wherein at least one member of said second oligonucleotides comprise a fluorescence quencher moiety. Hooper in view of Lee does not teach wherein each of said spatially discrete regions further comprises a third oligonucleotide comprising a fourth DNA sequence and a fifth DNA sequence, wherein the fourth DNA sequence is complementary to the third DNA sequence.
However, Kleinbaum teaches the translator structure (X (first DNA sequence) and X’ (second DNA sequence)) has a quencher on the X’ strand and a fluorophore on the X strand bound to the solid support (Kleinbaum col. 9, ll. 50-51, Fig. 8) (claims 122 and 123). Kleinbaum teaches a third strand (a third oligonucleotide) comprising B’ and Y’ regions (fourth DNA sequence (Y’) bound to the (second) solid support via the B’ region (fifth DNA sequence) (Kleinbaum col. 4, ll. 33-47, Fig. 1B)). Kleinbaum teaches the fourth sequence (Y’) is complementary to third DNA sequence (Y) (Kleinbaum col. 4, ll. 33-47, Fig. 1B) (claim 124). Kleinbaum teaches Translator 2 contains a B’ region bound to the solid support (Kleinbaum col. 4, ll. 33-47). The Translator 2 structure has a fluorophore on the strand B’ attached to the solid substrate just as the Translator 1 structure has a fluorophore on the strand X’ attached to the solid substrate (claim 125).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper in view of Lee to include the fluorescently labeled nucleotides of the Kleinbaum device in order to detect and analyze captured nucleic acid sequences. The fluorescent tags taught by Kleinbaum can be used to detect and track interactions between proteins. The apparatus of Hooper in view of Lee can be used to perform multiple reactions (interactions) simultaneously. It would have been obvious to incorporate the fluorescent tagging system of Kleinbaum to track the multiple interactions of Hooper, in order to identify the multiple interactions occurring simultaneously. It would have been further obvious to include the oligonucleotide complementarity of Kleinbaum because a skilled artisan would have been motivated to extend the primer until the growing chain reaches the site-specific mutation (Hooper para [0114]). A person of ordinary skill in the art at the time of the effective filing date would have been motivated to use the elongated strands of Kleinbaum in the simultaneous PCR method of Hooper and Lee. The system of Kleinbaum includes continued elongation of strands of DNA (Kleinbaum col. 5, ll. 57-65). Hooper in view of Lee teaches detecting mutations in target DNA, such as SNPs, wherein the oligonucleotide reagents includes a primer which is designed to bind to the target DNA upstream of the site of the mutation, whose binding to the target site is determined by the presence or absence of a potential mutation (Hooper para. [0112]). It would have been obvious to study mutations on strands of various lengths. It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper and Lee to include the fluorescently labeled nucleotides of the Kleinbaum device in order to detect and analyze captured nucleic acid sequences.
In addition, Hooper and Lee do not teach wherein the fourth DNA sequence is complementary to the second DNA sequence, the third DNA sequence, or a combination of at least six contiguous nucleotides of the second DNA sequence and six contiguous nucleotides of the third DNA sequence. Hooper and Lee do not teach wherein at least one member of said first oligonucleotides or at least one member of said second oligonucleotides comprises a fluorescent moiety. Hooper and Lee do not teach wherein at least one member of said first oligonucleotides or at least one member of said second oligonucleotides comprises a fluorescence quencher moiety.
However, Kleinbaum teaches a third strand (a third oligonucleotide) comprising B’ and Y’ regions (fourth DNA sequence (Y’) bound to the (second) solid support via the B’ region (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches the fourth sequence (Y’) is complementary to third DNA sequence (Y) (Kleinbaum col. 4, ll. 33-47, Fig. 1B) (claim 139). Kleinbaum teaches the translator structure (X (first DNA sequence) and X’ (second DNA sequence)) has a quencher on one strand and a fluorophore on the other (Kleinbaum col. 9, ll. 50-51, Fig. 8) (claims 140 and 141).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper and Lee to include the oligonucleotide complementarity of Kleinbaum because a skilled artisan would have been motivated to extend the primer until the growing chain reaches the site-specific mutation (Hooper para [0114]). A person of ordinary skill in the art at the time of the effective filing date would have been motivated to use the elongated strands of Kleinbaum in the simultaneous PCR method of Hooper and Lee. The system of Kleinbaum includes continued elongation of strands of DNA (Kleinbaum col. 5, ll. 57-65). Hooper teaches detecting mutations in target DNA, such as SNPs, wherein the oligonucleotide reagents includes a primer which is designed to bind to the target DNA upstream of the site of the mutation, whose binding to the target site is determined by the presence or absence of a potential mutation (Hooper para. [0112]). It would have been obvious to study mutations on strands of various lengths. It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the multiple site reaction apparatus of Hooper and Lee to include the fluorescently labeled nucleotides of the Kleinbaum device in order to detect and analyze captured nucleic acid sequences.
Thus, the claimed invention was prima facie obvious.

Claim 133 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,630,809 to Kleinbaum (hereinafter “Kleinbaum”).
Regarding claim 133, Kleinbaum teaches separate solid supports (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches an oligonucleotide complex comprising stretches of oligonucleotides represented by individual sections (A, B, etc) (Kleinbaum col. 2, ll. 64-67, Fig. 1A). Kleinbaum teaches the region-specific reagent which is non-releasably bound to a solid support.  Specifically, Kleinbaum teaches a strand (a first oligonucleotide) comprising A’ and X’ regions (first DNA sequence (X’)) bound to the (first) solid support via the A’ region (Kleinbaum Fig. 1B). Kleinbaum teaches A’-X’ is bound to a solid support (Kleinbaum col. 4, ll. 14-15, 48-50, Figs. 1A-1B showing chemical bonding that is not reversible when bound to a solid support, e.g. X-A remains bound to the support while the X region is displaced into the solution (Kleinbaum col. 4, ll. 26-30)). Kleinbaum teaches second strand (a second oligonucleotide) denoted by Y-B-X (second and third DNA sequences (X and B/Y)) (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches X’ and X are complementary (first and second DNA sequences) (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches a second strand (a third oligonucleotide) comprising B’ and Y’ regions (fourth DNA sequence (Y’) bound to the (second) solid support via the B’ region (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches a fourth strand (fourth oligonucleotide) denoted by Y-C-Z (fifth and sixth DNA sequences (Y and C/Z)) (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches the fourth DNA sequence Y’ is complementary to the fifth DNA sequence Y (Kleinbaum Col. 4, ll. 33-47, Fig. 1B). 
Kleinbaum does not teach wherein the second DNA sequence is complementary to the fifth DNA sequence or is complementary to the sixth DNA sequence.
However, it would have been obvious modify the teachings of Kleinbaum to further elongate the strands. Kleinbaum teaches individual section (A, B, etc.) represent stretches of oligonucleotides of arbitrary length and sequence (Kleinbaum col. 2, ll. 64-67). Thus, Kleinbaum teaches multiple sections of oligonucleotides of varying lengths and sequences. It would have been obvious to extend the primer until the growing chain reaches the site-specific mutation. Kleinbaum already teaches a combination of hybridization of four strands. The system of Kleinbaum includes continued elongation of strands of DNA (Kleinbaum col. 5, ll. 57-65). Therefore, it would have been obvious to a person of ordinary skill to continue to elongate the strands of Kleinbaum using different strand/primer hybridization patterns to reach assorted site-specific mutations.
Thus, the claimed invention was prima facie obvious.

Claims 136-138 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 8,630,809 to Kleinbaum (hereinafter “Kleinbaum”) in view of Hooper et al. US 2003/0027352 (hereinafter “Hooper”).
Regarding claims 136 and 137, Kleinbaum teaches separate solid supports (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches an oligonucleotide complex comprising stretches of oligonucleotides represented by individual sections (A, B, etc) (Kleinbaum col. 2, ll. 64-67, Fig. 1A). Kleinbaum teaches the region-specific reagent may be non-releasably bound to the support. Specifically, Kleinbaum teaches a strand (a first oligonucleotide) comprising A’ and X’ regions (first DNA sequence (X’)) bound to the (first) solid support via the A’ region (Kleinbaum Fig. 1B). Kleinbaum teaches A’-X’ is bound to a solid support (Kleinbaum col. 4, ll. 14-15, 48-50, Figs. 1A-1B showing chemical bonding that is not reversible when bound to a solid support, e.g. X-A remains bound to the support while the X region is displaced into the solution (Kleinbaum col. 4, ll. 26-30)). Kleinbaum teaches second strand (a second oligonucleotide) denoted by Y-B-X (second and third DNA sequences (X and B/Y)) (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches X’ and X are complementary (first and second DNA sequences) (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches a second strand (a third oligonucleotide) comprising B’ and Y’ regions (fourth DNA sequence (Y’) bound to the (second) solid support via the B’ region (Kleinbaum col. 4, ll. 33-47, Fig. 1B). Kleinbaum teaches a fourth strand (fourth oligonucleotide) denoted by Y-C-Z (fifth and sixth DNA sequences (Y and C/Z)) (Kleinbaum col. 4, ll. 33-47, Fig. 1B). 
Kleinbaum does not teach wherein each of said second sequences are identical. Kleinbaum does not teach wherein each of said second DNA sequences are not identical. Kleinbaum does not teach wherein said first, second, and third oligonucleotides each have a length from about 5 to about 120 nucleotides.
However, Hooper teaches covalently attached to each wall portion is a site-specific capture nucleic acid (i.e. S1, S2 and Sn) (Hooper para. [0096], Fig. 8) (each site-specific capture nucleic acid is unique to each reaction region 118, 120, 122) (claim 136). Hooper teaches the capture nucleic acids in the different regions preferably differ from one another in sequence by at least one, and preferably two or more bases (Hooper para. [0096]) (claim 137). Hooper teaches capture nucleic acid/primer pair, (probe 7/primers 15, 16 and probe 12/primers 13, 14) were prepared (Hooper para. [0217]). Capture nucleic acid (first oligonucleotide) represented by SEQ ID 7 is 42 nucleotides long (Hooper para. [0220]) and is thus within the claimed range of about 5 to about 120 nucleotides. Primer pair 15, 16 (second oligonucleotides) represented by SEQ ID 15 and SEQ ID 16 are 48 and 46 nucleotides long (Hooper para. [0220]) and are thus within the claimed range of about 5 to about 120 nucleotides. Capture nucleic acid (third oligonucleotide) represented by SEQ ID 12 is 42 nucleotides long and is thus within the claimed ranged of about 5 to about 120 nucleotides. Hooper, therefore, discloses first, second and third oligonucleotides each having a length from about 5 to about 120 nucleotides. 
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date to modify the system of Kleinbaum to include the oligonucleotides of Hooper because a skilled artisan would have been motivated to run simultaneous PCR reactions. By including different reaction regions which include a different set of PCR primers for amplifying a different target sequence (Hooper para. [0104]), multiple PCR reactions can be run at the same time. Some regions may have identical primers for control and sample duplicate purposes, or different quantities of the same primer sets (Hooper para. [0104]). A user can run a plurality of small-volume reactions simultaneously with components in a bulk-phase medium (Hooper, Abstract), which results in faster, more efficient PCR analysis. Moreover, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Kleinbaum to incorporate the nucleotide lengths of Hooper in order to achieve more complete hybridization of the complementary strands.
Thus, the claimed invention was prima facie obvious.


Conclusion

No claims are allowed.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
/Jennifer Overly/
Examiner, Art Unit 1634